Citation Nr: 0214851	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fractured left femur, currently rated 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a fractured right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision from the 
Wilmington, Delaware, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A Board hearing in Washington, DC was scheduled in February 
2002, but the veteran withdrew his request for the hearing in 
January 2002.  See 38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected residuals of a fractured 
left femur are manifested by pain and mild impairment of 
function (osteoarthritis) with extensive use of the left hip; 
there is no malunion.  

3.  The veteran's service-connected fractured right tibia and 
fibula is manifested by pain, slight limitation of motion of 
the right ankle in dorsiflexion, and 5 degrees of varus 
angulation of the distal tibia with respect to the proximal 
tibia.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the residuals of a fractured left femur are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 
5255 (2001).

2.  The schedular criteria for a 10 percent evaluation, but 
no higher, for the residuals of a fractured right tibia and 
fibula have been met.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 
5262, 5275 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the VCAA and the implementing regulations are applicable to 
the issues decided herein.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant to submit evidence 
of a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Such notice was accomplished by the statement of the case.  

The record reflects that all development required under the 
VCAA and the implementing regulations have been completed.  
In this regard, the Board notes that the veteran was provided 
an examination, and a conference with a decision review 
officer.  Subsequent to the conference, the veteran submitted 
release-of-records forms and private and VA medical records 
were obtained.  

Factual Background 

The veteran's service medical records indicate that he was a 
passenger in a motor vehicle accident in March 1968 when the 
vehicle ran off the road, hit a tree and overturned.  The 
veteran sustained a closed complete transverse fracture and a 
slightly comminuted fracture of the left femur in the 
proximal third with the distal fragment displaced medially 
and posteriorly with some shortening.  He also sustained 
closed complete transverse fractures of the distal third of 
the right tibia and fibula with the distal fragment displaced 
posteriorly and laterally with slight shortening.  

A VA orthopedic examination was conducted in July 1972.  The 
veteran complained of two febrile episodes with some swelling 
and redness of the leg and aching pain since separation from 
service.  He also complained of aching pain if he walked for 
prolonged periods of time.  Examination noted that the 
veteran had full range of motion of the hip, leg lengths were 
equal, and rotatory and angular alignments were excellent.  
There was some aching with deep palpation.  There was no 
redness or swelling present.  The diagnosis was chronic 
osteomyelitis of the left femur; moderate disability.  

As pertinent here, a September 1972 rating decision granted 
service connection for chronic osteomyelitis of the left 
femur and assigned a 20 percent rating, and for residuals of 
a fracture of the right tibia with a 0 percent rating, both 
effective from separation from service.  

A VA orthopedic examination was conducted in January 1975.  
The veteran complained of sharp pains and aching at the 
fracture sites which increase with activity.  Examination 
noted that there was no asymmetry of the extremities by 
inspection or by tape measurement.  He had full range of 
motion of both hips, knees and ankles.  He complained of some 
discomfort with extremes of motion of the left hip.  
Neurological examination of the lower extremities was 
entirely negative.  X-ray studies noted deformity of the left 
femur in the proximal half of the shaft with thickening of 
the cortex and an area of healed consolidated fracture in the 
proximal third of the femur.  The report also noted 
calcifications which may represent hypertrophic callus 
formation or localized myositis ossificans secondary to 
trauma to the area.  A consolidated fused fracture of the 
middle third of the right tibia and fibula without angulation 
or malalignment was noted.  The pertinent diagnoses were 
status post fracture left femur, status post fracture right 
tibia, and status post intramedullary fixation and metal 
removal left femur.

A February 1975 rating decision reduced the veteran's 
disability rating for chronic osteomyelitis of the left femur 
from 20 to 10 percent, and recharacterized the disability as 
the residuals of a fractured left femur, effective January 
1975.    

A VA examination was conducted in August 1993.  The veteran 
complained of difficulty in walking easily and significant 
pain in the lower extremities since the motor vehicle 
accident.  He also complained of discomfort in both knees 
aggravated by use.  

The bilateral range of motion of the hips was reported as 
forward flexion of zero to 100 degrees, backward extension of 
zero to 30 degrees, internal rotation of zero to 40 degrees, 
abduction of zero to 40 degrees, external rotation of zero to 
50 degrees, and adduction of zero to 20 degrees.  The 
bilateral range of motion of the knees was flexion and 
extension of zero to 120 degrees.  The bilateral ankle range 
of motion was dorsiflexion of zero to 20 degrees and plantar 
flexion of zero to 50 degrees.  The strength and mobility of 
the ankles, feet and toes were normal.  

X-ray studies noted increased sclerotic changes with some 
deformity at the proximal and middle third of the left femur, 
with an irregular spur at the proximal third of the left 
femur.  A deformity at the middle third of the right tibia 
and fibula was also noted.  

The examiner remarked that the veteran sustained severe 
injuries due to the motor vehicle accident in 1968 but that 
appropriate recovery had taken place.  He had well-healed 
scars in the left hip and left thigh.  The pertinent 
diagnosis was fracture of the left femur and right tibia.  

A VA orthopedic consultation dated in June 2000 is of record.  
The veteran complained of pain in the posterior aspect of 
both thighs; he was initially referred for groin pain but 
that had subsided.  He described the pain as heat radiating 
through his legs and some pain in the anterior aspect of the 
right leg.  He complained of low back pain for the past two 
weeks.  Examination noted the veteran's right lower extremity 
was one inch shorter than the left.  The veteran had good 
painless motion of the lumbar spine.  He had satisfactory 
motion of the hips and knees; there was some pain with motion 
of the left hip.  Motor and sensory functions were intact in 
the lower extremities.  Patellar and Achilles reflexes were 
absent in both extremities.  

The examiner noted that X-ray studies of the left hip showed 
mild to moderate osteoarthritis.  The left femur showed an 
old fracture with excellent alignment and full healing.  The 
right tibia had a well-healed fracture about mid-shaft with 
slight angulation.  

The diagnoses were mild to moderate osteoarthritis of the 
left hip (probably responsible for the groin pain); bilateral 
thigh pain, cause uncertain; and short right lower extremity 
from an old fracture of the tibia and fibula.  

A VA examination was conducted in August 2000.  The veteran 
complained of discomfort at the fracture sites when he is 
active and on his feet a lot.  The examiner noted that the 
veteran's lower extremities were symptomatic from a low back 
condition, of more recent onset and separate from his 
service-connected fractures, with radiation of pain, numbness 
and weakness.  

Examination noted that the hip range of motion was flexion of 
105 degrees, bilaterally, external rotation of 45 degrees, 
right and 40 degrees, left; internal rotation of 30 degrees, 
right and 20 degrees, left; abduction of 45 degrees, right 
and 40 degrees, left; and adduction of 30 degrees, right, and 
20 degrees, left.  There was a 1.5-centimeter shortening of 
the right lower extremity.  There was considerable guarding 
of the hips related to pain from the low back condition.  

Both knees had range of motion from zero to 125 degrees.  
There was no joint effusion, the ligaments were stable and 
there was no tenderness.  Ankle range of motion was 
dorsiflexion of 12 degrees, right and 15 degrees, left.  
Plantar flexion was 50 degrees, bilaterally.  

There was a 20-centimeter, well-healed scar over the left mid 
thigh.  There was a 12-centimeter scar over the lateral hip.  
There were two small scars on the right leg: a 4-centimeter 
scar over the proximal tibia, and a 1.5-centimeter scar over 
the anterior tibia.  

The examiner reviewed a June 2000 x-ray study and noted that 
the left femur fracture was fully healed.  The bony alignment 
was normal.  The examiner noted that there was a mild degree 
of osteoarthritis of the left hip joint with narrowing of the 
joint space and cyst formation in the weight-bearing area of 
the acetabulum and femoral head, laterally.  The right femur 
and hip, and the left tibia and fibula appeared normal.  

The right tibia and fibula showed a fully healed fracture of 
the mid-shaft of both bones with 5 degrees of varus 
angulation of the distal tibia with respect to the proximal 
tibia.  The ankle and knee joint appeared preserved.  The 
diagnoses were fully healed fracture of the right mid shaft 
of the tibia and fibula with 5 degrees of anterior and varus 
angulation of the distal fragment.  There was also 1.5 
centimeter shortening of the right leg by clinical 
measurement; full healed fracture of the left proximal femur 
in anatomic alignment; and mild osteoarthritis of the left 
hip.  The examiner stated that the fully healed fractures 
would not cause any significant functional impairment.  The 
arthritis of the hip would cause mild impairment of function 
with extensive use of the left hip, according to the 
examiner.  

A decision review officer decision dated in May 2001 
recharacterized the veteran's service-connected residuals of 
a fracture of the right tibia as the residuals of a fractured 
tibia and fibula, noting that the residuals of both fractures 
have been considered in the previous evaluations.  

The veteran contends that his residuals of a fractured left 
femur and residuals of a fractured tibia and fibula are more 
disabling than currently evaluated.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also where the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has delineated the 
area of competence of lay evidence in Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In that case, the Court excluded, 
generally, as not being competent, lay statements that 
require the qualification of particular expertise, e.g., 
medical diagnoses or opinions.  Id. at 494-95.  The Court 
acknowledged, generally, that lay testimony is competent as 
to empirical observation, e.g., eye-witness accounts of 
visible symptoms or events.  Id.

Residuals of a Fractured Left Femur

Under Diagnostic Code 5255, a 10 percent rating is assigned 
for impairment of the femur with malunion and slight knee or 
hip disability.  A 20 percent rating is assigned when there 
is malunion of the femur with moderate knee or hip 
disability.  A 30 percent evaluation is in order when there 
is malunion of the femur with marked knee or hip disability.  
Higher ratings are available only if there is a false joint 
or nonunion.

The Board notes that recent examination shows no malunion of 
the femur.  In fact, the only objective disability is 
osteoarthritis of the left hip.  Therefore, an increased, 20 
per cent, rating is not warranted as no knee disability or 
moderate hip disability has been shown.  In this regard the 
Board notes that the veteran's osteoarthritis of the hip was 
noted to have been mild to moderate by the examiner who 
conducted the June 2000 orthopedic consultation.  However, 
the examiner who conducted the August 2000 VA examination 
reviewed those x-rays and stated that arthritis of the hip 
would cause mild impairment of function with extensive use of 
the left hip.  As no examiner has stated that the veteran has 
moderate impairment of function of the left hip due to 
osteoarthritis, an increased rating to 20 percent is not 
warranted under Diagnostic Code 5255.

Additional provisions which are potentially applicable to the 
veteran's left hip disability include Diagnostic Codes 5250, 
5251, 5252, 5253, and 5254.  Diagnostic Code 5250 relates to 
ankylosis of the hip and Diagnostic Code 5254 requires a 
flail joint of the hip.  There is no medical evidence of 
ankylosis or flail joint of the hip.  The veteran is not 
entitled to a higher rating under Diagnostic Codes 5251 to 
5253, as the requisite limitation of motion of the thigh has 
not been shown.  

The preponderance of the evidence is against the claim for an 
increased rating for residuals of a fractured left femur.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Fractured Tibia and Fibula

A 10 percent rating will be assigned for impairment of the 
tibia and fibula with malunion and slight knee or ankle 
disability.  A 20 percent rating will be assigned for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent evaluation will be assigned for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent evaluation requires nonunion of the 
tibia and fibula when there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).  
Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

With regard to the residuals of the fractured tibia and 
fibula, the latest VA examination reported some limitation of 
motion of the right ankle in dorsiflexion and that there was 
5 degrees of varus angulation of the distal tibia with 
respect to the proximal tibia.  Therefore, an increased, 10 
per cent, rating is warranted, based on slight ankle 
disability under Code 5262, and with consideration of 
38 C.F.R. §§ 4.3, 4.7.  A higher rating than 10 percent is 
not warranted as the veteran's disability has not been 
manifested by moderate right ankle disability or any right 
knee disability.  

Additional provisions which are potentially applicable to the 
veteran's left hip disability include Diagnostic Code 5275, 
shortening of the lower extremity.  The veteran is not 
entitled to a higher rating under Diagnostic Code 5275, as he 
does not manifest a 2-inch or 5.1-centimeter shortening of a 
lower extremity.


ORDER

Entitlement to an increased rating for residuals of a 
fractured left femur is denied.  

Entitlement to a disability evaluation of 10 percent for the 
residuals of a fractured tibia and fibula is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

